NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 8, 2015

      Hon. Kirk Dockery                           Hon. Jason Jakob
      Donaho & Dockery PC                         Diaz Jakob, LLC
      PO Box 459                                  115 E. Travis
      Floresville, TX 78114-0459                  San Antonio, TX 78205
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00150-CV
      Tr.Ct.No. 10-10-0579-CVW
      Style:    Tracie Marie Scheffler f/k/a Tracie Marie Parson v. Paul Michael Parson


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of July 2, 2015, the date
      of receipt.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch